      Case 2:05-cr-00530-HB Document 116 Filed 09/18/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :             CRIMINAL ACTION
                                     :
          v.                         :
                                     :              NO. 05-530-1
STANLEY SKEETERS                     :


                                  ORDER

         And now, this     18th   day of September 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the emergency motion of defendant Stanley Skeeters

to suspend or reduce sentence under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 113) is DENIED.



                                         BY THE COURT:


                                         /s/ Harvey Bartle III__
                                                                      J.
